Citation Nr: 1822879	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-62 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for impaired eyesight.

2. Entitlement to service connection for residuals of a fracture of the right knee.

3. Entitlement to service connection for residuals of a fracture of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from September 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, the Veteran testified at a DRO (Decision Review Officer) hearing at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for residuals of a fracture of the right knee and residuals of a fracture of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has refractive error which is not a disability for VA purposes; the preponderance of the competent evidence of record is against a finding that he has a disability manifested by impaired eyesight that had an onset in active service, or is otherwise related to active service.


CONCLUSIONS OF LAW

1. There is no entitlement under the law for the Veteran's claimed impaired eyesight due to refractive error.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303(b), (c) (2017). 
2. A disability manifested by impaired eyesight was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2013.

With regard to the duty to assist, the record reflects that the Veteran was not scheduled for a VA examination to determine whether he has a disability manifested by impaired eyesight that may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and he/she indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As to the claim decided herein, the Board finds that there is no evidence of a pertinent event, injury, or disease in service, nor is there indication, other than the Veteran's lay assertions, that he has a current eye disability manifested by impaired eyesight that may be related to active service.  Thus, a VA examination is not warranted for this issue.  

Additionally, in April 2014, the Veteran was provided an opportunity to set forth his contentions during a DRO hearing.  The Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board may adjudicate the claim based on the current record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board therefore finds that VA has satisfied its duty to assist the Veteran in the development of the claims.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with regard to VA's duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

Service treatment records (STRs) showed that in February 1975 the Veteran reported having a cold and a right eye infection.  The diagnoses included common cold and conjunctivitis.  On a separate examination February 1976, his eyes were clinically assessed as normal, ophthalmoscopic evaluation was normal, and his distant and near vision in each eye was assessed as 20/20.   

Private treatment records showed that in November 2012 the Veteran underwent surgery for glaucoma of his right eye, and it was noted that he had a history of uncontrolled glaucoma despite maximal tolerated therapy in his right eye.  In February 2013, the assessment included combined mechanism glaucoma in both ears, status post trabeculectomy.  

In a statement dated in January 2014, the Veteran reported that while in the Army he was fitted for glasses due to straining of the eyes and that he was now legally blind.  He reported that his papers were lost in a house fire.  In April 2014, the Veteran testified that his eye sight problems started in basic training.  He also testified he had eye strain in service and a tendency to squint, and that he went to an eye doctor and was prescribed eyeglasses.  In October 2016 the Veteran was seen at a VA ophthalmology clinic, and it was noted that he had a past history of pseudophakia and glaucoma.  The assessment included advanced glaucoma, pseudophakia right eye, and cataract left eye.  

In a March 2017 statement, the Veteran reported that prior to service he had never had a problem with his sight.  He further reported he only required glasses after he joined the service and had an eye infection.  He reported that his commander sent him to get his vision checked after he noticed the Veteran having difficulty seeing properly.  He reported that his eyesight continued to diminish throughout service and became worse thereafter, and that he was now considered legally blind.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  

The Veteran contends that his impaired eyesight had an onset in service and that he had good vision on entrance into service and thereafter needed eyeglasses.  Review of the record shows that the Veteran has current loss of visual acuity.  

Refractive error is excluded, by regulation, from the definition of disease or injury for which veterans benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  A strictly developmental defect, such as refractive error cannot be recognized as a disability under the terms of the Rating Schedule, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  While service connection cannot be granted for loss of eyesight due to refractive error, if there is medical evidence which establishes that a veteran has loss of eyesight due to disability of service origin, such "loss of eyesight" may be compensated through the disability rating assigned for the service-connected disability to which "loss of eyesight" is attributed.  

In that regard, STRs show that the Veteran was treated for conjunctivitis on one occasion in service, and that on his separation examination in February 1976, he had 20/20 vision on the right and left. 

VA and private treatment records show that the Veteran's diagnoses included refractive error, cataract, and glaucoma.  Thus, he has current eye disabilities, which no doubt affects his eyesight.  

What is missing in this case is competent medical evidence of a link between a current eye disability (other than loss of visual acuity in eyesight) and active service.  In the present case, the Veteran has not submitted or identified any medical opinion or other medical evidence regarding an etiological relationship to service that supports his claim.  Moreover, as more fully explained above, the Board has concluded that obtaining a VA examination is not necessary. 

As noted above, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, supra.  Here, the Veteran is competent to report that he has had loss of eyesight since service.  However, a current eye disability, as contrasted with vision loss, is not subject to lay diagnosis.  Kahana v. Shinseki, supra.  The Board finds no basis for concluding that a lay person such as the Veteran would be capable of discerning whether he had an eye disability, beyond refractive error, in the absence of specialized training. 

With consideration of the evidence of record, the length of time following service prior to a recorded diagnosis of an eye disability (i.e., glaucoma, etc.) and the absence of any medical opinion suggesting a causal link between a current eye disability and service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection impaired eyesight.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for impaired eyesight is denied.


REMAND

The Veteran believes that his current right and left knee disabilities are related to his active service.  STRs showed that in October 1975 the Veteran complained of pain in both knees and the assessment was pulled muscle.  In November 1975, he complained of left knee pain and swelling, and X-rays revealed findings very suggestive of healing stress fracture.  At a separation examination in February 1976, the Veteran denied arthritis, bone, joint, or other deformity as well as a trick or locked knee, and clinical evaluation of his lower extremities was normal.  

In a statement dated in January 2014, the Veteran reported that during his Army training he was told that he had hairline fractures in both knees, and indicated that the injury was from marching on concrete in combat boots.  He also reported that, while in the Army, he was fitted for glasses due to straining of the eyes, and that he was now legally blind.  He reported that his "paper" were lost in a house fire.  

At a DRO hearing in April 2014, the Veteran testified that his knee problems started in service with marching and that his knees got so sore that at one point he went to a doctor who indicated it was a hairline fracture.  He testified that his knees continued to bother him after service, but that he did not do anything.  VA treatment records showed that, in September 2015, the Veteran complained of pain in both knees and he reported that he injured his knees during active service.  

On a VA DBQ (disability benefits questionnaire) dated in February 2017, the VA examiner indicated that, although the Veteran's STRs showed complaints of bilateral knee pain in October 1975, pain and edema and a diagnosis of chondromalacia in November 1975, and possible stress fracture on the left, there was a lack of evidence to support ongoing knee problems.  The examiner also noted that, because the Veteran's time in service was approximately one year with duties working at a desk job, it was unlikely that his knee condition was related to service.  The examiner opined that the Veteran's current bilateral knee arthritis was less likely than not incurred in or caused by the left knee problems that occurred while on active duty.

In a statement dated in March 2017, the Veteran reported he was not at a desk for his entire time in service.  He reported that he was in the signal corps and that his job was to receive and transmit messages, but that he did not always do this job and was also in a "constant state of training which wore heavy physically" on him.  He reported that his unit medic told him that his bilateral knee injury began during service through consistent "ruck marching" and running.  He reported that he would march anywhere between 8 and 25 miles with around 40 lbs. on their backs, and with full gear to include weapons, equipment, and combat boots.  He reported that physical training was a requirement and a priority in his unit and that to complain about pain or go to sick call was considered a sign of weakness, and that being limited on what one could do physically could bring a negative response from the command and peers.  The Veteran reported that during service he waited until he could no longer tolerate the pain to go to the medic about his knee injuries, and the he was given light duty for a short time, but his knee problems continued.  He reported he did not complain consistently due to the treatment he received for going in the first place.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, after reviewing the 2017 VA DBQ report, the Board concludes that the opinion is inadequate, as the examiner's rationale was based on the erroneous findings that there was a lack of evidence to support ongoing knee problems and that the Veteran's duties in service for approximately one year involved only working at a desk job.  The Veteran, however, has contended that he has had knee pain and problems since service, and he contends that he had other duties in service, including marching and also carrying heavy weight on his back.  Thus, the matter should be remanded in order to obtain another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to the 2017 VA DBQ examiner for review and to provide an addendum medical opinion.  The examiner should review the claims folder and opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has a current right and/or left knee disability that had an onset in, or is otherwise related to, active service.  

The examiner should be asked to address the inadequate rationale rendered in 2017 which included findings that there was a "lack of evidence to support ongoing knee problems," and that the Veteran's duties in service for approximately one year involved working at a desk job.  In that regard, the examiner should also be advised that the Veteran is competent to report he has had knee pain since service, and to report that his duties in service included marching and carrying heavy weight on his back.  

If the 2017 VA examiner is no longer available, or is unable to offer the opinions sought, such should be noted for the record, and the claims file should be sent to another appropriate examiner for review and a nexus opinion.  The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and provide an explanation as to the reason(s) therefor.  If deemed necessary, a physical examination of the Veteran should be conducted.

2. After completing the above action, and any other development as may be indicated, readjudicate the issues of entitlement to service connection for residuals of a right knee fracture and residuals of a left knee fracture.  If any benefit remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


